PROMISSORY NOTE AND SECURITY AGREEMENT




FOR VALUE RECEIVED, the undersigned, Kunekt Corporation (the "Debtor") promises
to pay to the order of Mark Bruk or his assigns (the "Secured Party"), at such
place as Secured Party may designate in writing, in lawful money of the United
States of America and in immediately available funds, up to the full principal
amount of $450,000 with interest at the rate of the Fed (U.S.) Prime Rate as set
forth by the Wall Street Journal on its Web site at http://www.wsjprimerate.us/.




Principal and interest due hereunder shall be payable on demand. The unpaid
principal balance of this note at any time shall be the total amount loaned
hereunder by the Secured Party less the amount of prepayments of principal made
hereon by or for the account of Debtor. Debtor shall have the right to prepay
this note, in whole or in part, at any time without penalty.




The entire unpaid principal balance of this note shall immediately become due
and payable, at the option of Secured Party with thirty days written notice to
Debtor.




In the event Debtor fails to pay the unpaid principal balance of this note and
interest due hereunder within thirty days after receipt of written notice by
Secured Party ("Event of Default"), Secured Party may proceed to protect and
enforce its rights by suit in equity and/or by action at law or by other
appropriate proceedings. No delay on the part of Secured Party in the exercise
of any power or right under this note, or under any other instrument executed
pursuant thereto shall operate as a waiver thereof, nor shall a single or
partial exercise of any other power or right preclude further exercise thereof.
Notwithstanding anything to the contrary contained herein, if an Event of
Default shall occur, all payments thereafter made hereunder shall be applied, at
the option of Secured Party, first to costs of collection, and then to
principal.




It is hereby specially agreed that if this note is placed into the hands of an
attorney for collection, or if proved, established, or collected in any court,
Debtor agrees to pay to Secured Party an amount equal to all expenses incurred
in enforcing or collecting this note, including court costs and reasonable
attorneys’ fees.




Except for the notice expressly provided herein, Debtor hereby waive presentment
for payment, notice of nonpayment, demand, notice of demand, protest, notice of
protest, diligence in collection, grace and without further notice hereby
consents to renewals, extensions, or partial payments either before or after
maturity.




All agreements between Debtor and Secured Party, whether now existing or
hereafter arising and whether written or oral, are expressly limited so that in
no contingency or event whatsoever shall the amount paid, or agreed to be paid,
to Secured Party hereof for the use, forbearance, or detention of the money
advanced to Debtor, or for the performance or payment on any covenant or
obligation contained herein, exceed the maximum amount permissible under
applicable federal or state law.




This note shall be governed by and construed in accordance with the laws of the
State of Nevada and the United States of America. In the event any one or more
of the provisions contained herein shall be invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected thereby.




--------------------------------------------------------------------------------

Grant of Security Interest




As a condition for Secured Party to agree to lend Debtor the funds contemplated
herein, Debtor grant to Secured Party, a security interest in its property,
tangible and intangible, including but not limited to: all accounts, now
existing or subsequently arising; all contract rights of Debtor, now existing or
subsequently arising; all accounts receivable, now existing or subsequently
arising; all chattel paper, documents, and instruments related to accounts; all
intellectual property, inventory, furniture, fixtures, equipment, and supplies
now owned or subsequently acquired; and the proceeds, products, and accessions
of and to any and all of the foregoing (the "Collateral").




This security interest is granted to secure the debt evidenced by this note and
agreement and all costs and expenses incurred by Secured Party in the collection
of the debt.




Secured Party, in its discretion, may file one or more financing statements
under the Nevada Uniform Commercial Code, naming Debtor as a debtor and Secured
Party as secured party and indicating the Collateral specified in this
Promissory Note and Security Agreement.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their duly authorized officers or representatives.




BRUK










             /s/ MARK BRUK

Signed:                                                  




Name: Mark Bruk                                     




Date: September 24, 2009                                

KUNEKT










             /s/ MARK BRUK

Signed:                                                




Name: Mark Bruk                                    




Title: President                                        




Date: September 24, 2009                               









